                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                                 §
SEAN DELANEY RALSTON,                            §
                                                 §
       Petitioner,                               §
                                                 §
v.                                               §
                                                           Case No. 6:19-CV-576-JDK-JDL
                                                 §
TEXAS COURT OF CRIMINAL                          §
APPEALS,                                         §
                                                 §
       Respondent.                               §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       Petitioner Sean Delaney Ralston, an inmate proceeding pro se, filed this petition for a writ

of mandamus. The case was referred to United States Magistrate Judge John D. Love pursuant to

28 U.S.C. § 636.       On December 6, 2019, the Magistrate Judge issued a Report and

Recommendation (Docket No. 7), recommending that the petition be dismissed because the Court

lacked jurisdiction to issue a writ of mandamus to the Texas Court of Criminal Appeals. Id. at 2.

Petitioner filed objections on December 26, 2019. Docket No. 10.

       In his objections, Petitioner asks the Court to grant relief by mandamus or through

other avenues, such as habeas corpus. Docket No. 10 at 8. He does not appear to dispute the

Magistrate Judge’s conclusion that the Court is without jurisdiction to issue a writ of mandamus,

but states that Respondent deprived him of due process. Id. at 7. The Court agrees with the

Magistrate Judge and finds that it lacks jurisdiction to issue a writ of mandamus to the Texas Court

of Criminal Appeals. See, e.g., Cross v. Thaler, 356 F. App’x 724, 725 (5th Cir. 2009); Neuman

v. Blackwell, 204 F. App’x 348, 349 (5th Cir. 2006). The proper vehicle for seeking relief from a

judgment of conviction is by a petition for writ of habeas corpus.



                                            Page 1 of 2
       Having made a de novo review of the objections raised by Petitioner to the Magistrate

Judge’s Report, the Court is of the opinion that the findings and conclusions of the Magistrate

Judge are correct and Petitioner’s objections are without merit. The Court therefore adopts the

findings and conclusions of the Magistrate Judge as the findings and conclusions of the Court.

       Accordingly, it is hereby ORDERED that the Report and Recommendation (Docket No.

7) be ADOPTED. It is further

       ORDERED that the above-styled petition for mandamus relief is DISMISSED WITH

PREJUDICE as to the seeking of mandamus relief against the Texas Court of Criminal Appeals

in federal court, but without prejudice as to any other remedies Petitioner may have,

including but not limited to his pending motion for leave to file a successive habeas corpus petition,

currently pending in the Fifth Circuit Court of Appeals.           All pending motions, including

Petitioner’s motions for appointment of counsel and for a stay of the case, are DENIED.

        So ORDERED and SIGNED this 3rd             day of March, 2020.



                                                   ___________________________________
                                                   JEREMY D. KERNODLE
                                                   UNITED STATES DISTRICT JUDGE




                                             Page 2 of 2
